Citation Nr: 1028382	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  05-34 010	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 30-percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

T. Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969 and 
from September 1969 to August 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2004 and September 2005 rating decisions of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In March 2008, the Board remanded the claim for a rating higher 
than 30 percent for the PTSD to the RO via the Appeals Management 
Center (AMC) for additional development and consideration.  The 
Board also remanded a claim for an earlier effective date for 
this 30 percent rating because the Veteran had initiated an 
appeal of this additional issue by filing a timely Notice of 
Disagreement (NOD), but had not received a Statement of the Case 
(SOC) concerning this additional claim or been given an 
opportunity to perfect an appeal to the Board of this additional 
issue by also, in response to the SOC, filing a timely 
Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  As well, 
the Board determined he was additionally alleging entitlement to 
a TDIU inasmuch as he was claiming that he was unemployable 
primarily on account of his PTSD.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 
(2001).

The Board again remanded these claims in April 2009, this time to 
schedule the Veteran for a hearing of his choice.  And he has 
since had a hearing at the RO in August 2009 before the 
undersigned Veterans Law Judge (Travel Board hearing).  At the 
outset of the hearing, the Veteran withdrew his claim for an 
earlier effective date for the 30 percent rating for his PTSD, as 
indicated on a VA Form 21-4138 dated August 18, 2009.  So that 
claim is no longer at issue.  38 C.F.R. § 20.204.



The Veteran has since, in December 2009, submitted additional 
evidence in support of his claim and waived his right to have the 
RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 
(2009).  He even more recently, in June 2010, submitted other 
supporting evidence - namely, a May 2010 letter from his 
staff psychiatrist in the Trauma Recovery Program at the Atlanta 
VA Medical Center (VAMC).  And although he did not also expressly 
waive his right to have the Board, rather than the RO, initially 
consider this other evidence, he submitted it directly to the 
Board seemingly with this intention as evidenced by the wording 
of his accompanying statement asking the Board to consider it.  
In any event, the Board is assigning a higher rating for his PTSD 
- primarily on the basis of this other evidence, so at least 
partly granting this claim.  And there is no resulting prejudice 
since the Board also is remanding (rather than deciding) 
his remaining TDIU claim for referral for special extra-schedular 
consideration to address whether he is unemployable because of 
his PTSD.  The remand of the TDIU claim will be via the Appeals 
Management Center (AMC).


FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity.

2.  Even with the increase in the rating for his PTSD in this 
decision, however, the Veteran still does not have a combined 
rating of at least 70 percent when considering his service-
connected disabilities in the aggregate.  He has 0 percent (i.e., 
noncompensable) ratings for his other service-connected 
disabilities, residuals of a shell fragment wound of his back and 
hearing loss in his left ear.

3.  This notwithstanding, medical and other evidence in the file 
suggest the schedular rating for his PTSD may be inadequate 
inasmuch as there are indications he is unable to obtain and 
maintain substantially gainful employment on account of the 
severity of his PTSD.




CONCLUSIONS OF LAW

1.  The criteria are met for a higher 50 percent rating, though 
no greater, for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126-4.130, Diagnostic 
Code 9411 (2009).

2.  The circumstances of this case are so exceptional or unusual 
as to warrant 
extra-schedular consideration.  38 C.F.R. §§ 3.321(b)(1) and 
§ 4.16(a) and (b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim for a higher rating for the PTSD has been 
properly developed for appellate review.  The Board will then 
address this claim on its merits, providing relevant VA case law, 
regulations and statutory provisions, the relevant factual 
background, and an analysis of its decision. 

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  



These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, this VCAA notice should be provided prior to initially 
adjudicating the claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  If, however, for whatever reason it was 
not, or the notice provided was inadequate, this timing error can 
be effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), that for an increased-compensation claim, 38 
U.S.C. § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase has on 
the claimant's employment and daily life.  



On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 
2003, March 2006 and May 2008.  These letters informed him of the 
evidence required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the March 2006 and May 2008 letters complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  And of equal or even 
greater significance, since providing that additional Dingess 
notice, the claim has been readjudicated in the October 2008 SSOC 
- including considering any additional evidence received in 
response to that additional notice.  See again, Mayfield IV and 
Prickett, supra.  So the timing defect in the provision of that 
additional notice, since it did not precede the initial 
adjudication of the claim, has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of this claim that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained 
his service treatment records (STRs), service personnel records 
(SPRs), VA treatment records, and arranged for VA compensation 
examinations in August 2004, June 2005 and August 2008.  That 
most recent examination was relatively recently and, as 
mentioned, the Veteran since has submitted additional VA 
outpatient treatment records from later in 2008 and an even more 
recent May 2010 letter from his treating psychiatrist in the 
Trauma Recovery Program at the Atlanta VAMC.  Consequently, 
another VA compensation examination is not needed because there 
is sufficient evidence, already of record, to fairly decide this 
claim insofar as assessing the severity of his PTSD (except, as 
will be explained, its impact on his employability).  38 C.F.R. 
§§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Finally, the Board is satisfied there was substantial compliance 
with its March 2008 and April 2009 remand directives - including 
in terms of providing additional VCAA notice, obtaining 
additional VA treatment records, providing the Veteran a hearing, 
and having him reexamined to reassess the severity of his PTSD.  
See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, the Board is satisfied that VA 
has provided all assistance required by the VCAA and appellate 
review may proceed without prejudicing him.

II.  Whether the Veteran is Entitled to a Rating Higher than 30 
percent for his PTSD

This appeal does not concern the lesser 10 percent rating 
initially assigned for the PTSD, when it was service connected, 
rather the higher 30 percent rating since granted that has been 
in effect since October 24, 2003.  So the present level of 
disability is the primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, that said, the Court has held that 
in determining the present level of disability for any increased-
evaluation claim, the Board must consider whether to "stage" 
the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, if the evidence contains factual findings 
demonstrating distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings, the assignment of a staged rating 
would be necessary.  


The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from one year before 
the claim was filed until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002 
and Supp. 2009); 38 C.F.R. § 3.400(o)(2) (2009).  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in his favor.  38 C.F.R. 
§ 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Mental disorders are evaluated under a general rating formula, 
38 C.F.R. § 4.130.  In addition, the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for the 
nomenclature employed within § 4.130.  



When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the general rating formula and, in particular, 
38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent disability 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, recent 
events).  .  

The next higher rating of 50 percent requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

An even higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 


unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and inability to establish and maintain 
effective relationships.  Id.

The maximum 100 percent rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  But this list is not exhaustive or 
all-encompassing, rather, permits consideration of the items 
listed as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether he has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board also considers Global 
Assessment of Functioning (GAF) scores.  A GAF score is a scaled 
rating reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).  An examiner's classification of the level 
of psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating 
to be assigned.  Instead, the percentage evaluation is to be 
based on all the evidence that bears on occupational and social 
impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 
(March 31, 1995).

A GAF score of 31-40 indicates "some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work...."

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."

During his rather recent August 2009 hearing, the Veteran and his 
wife described a litany of symptoms associated with his PTSD - 
including volatile mood swings, uncontrollable anger, at times 
suicidal contemplation, decreased personal hygiene, and a history 
of drug and alcohol abuse as a means of self medicating.  He also 
indicated, however, that, as of December 14, 2009, he would have 
been clean and sober for 3 years.  He also said the church is his 
only life line, that he has no other friends, and that he had 
recently completed a 16-week PTSD treatment program for combat 
Veterans.



VA outpatient treatment records from October 2003 through August 
2008 show a wide variance of GAF scores, ranging from a low of 30 
to a high of 65.  In October 2003, for example, his GAF score was 
48 and he denied having suicidal and homicidal ideations or 
experiencing any hallucinations.  In December 2004, he had a 
similar GAF score of 45.  But just one month later, in January 
2005, he was placed on individual observation following a suicide 
attempt and he resultantly received a lower GAF score of 40.  
However, in March 2005, so just a few months later during that 
year, he received a GAF score of 45 like he had on the other 
previous occasions mentioned.  Those records from March 2005 
indicate he was capable of handling his own finances and that, 
although he was then currently unemployed, his "progress was 
good."  

The Veteran was scheduled for a VA compensation examination and 
opinion concerning the severity of his PTSD in August 2004; 
however, he failed to appear, although he subsequently had an 
examination in June 2005.  The examiner noted the Veteran was 
cooperative, relaxed and appeared humorous.  He reported suicidal 
ideation but denied homicidal ideation.  He also complained of 
nightmares three to four times a week and flashbacks two to three 
times a month.  He further reported auditory hallucinations and 
hearing old familiar voices from combat barking orders.  The 
examiner concluded the Veteran was competent to manage his 
financial affairs, but unemployable.  He admitted to having a 
sparse work history and 27 years of discontinuous incarceration.  
The examiner noted that both of these factors would contribute to 
the Veteran's ability to find employment.  The GAF score was 48.

In the interim between that June 2005 examination and being 
reexamined in August 2008, the Veteran continued to receive 
ongoing individual and group therapy for his PTSD.  He also 
continued to receive ongoing treatment and counseling for his 
history of substance abuse.



In the report of this more recent August 2008 VA examination, the 
examiner described the Veteran as clean and well groomed, alert 
and fully oriented in all spheres (to time, place, person and 
situation), and having a normal rate, tone, rhythm and volume of 
speech.  He also denied suicidal or homicidal ideations.  
The examiner indicated the Veteran's mood was depressed, but that 
his affect was full in range and appropriate.  In referencing the 
findings from the earlier June 2005 VA compensation examination, 
the August 2008 examiner noted the Veteran reported a decrease in 
the frequency or intensity of many of his core PTSD symptoms...and 
the virtual disappearance of some symptoms.  The symptoms the 
examiner noted that had increased during the time between the two 
examinations were the extent of the Veteran's rage and anger.  It 
was additionally noted, however, that he had assumed a leadership 
position as a deacon in his church, indicating improved social 
functioning.  He also had recently married and had cared for his 
wife's sick child for several years.  The examiner concluded by 
stating that "PTSD is often a chronic condition and its lengthy 
presence in this Veteran suggests that he will probably 
experience some symptoms of PTSD for years to come."  
Additionally, "there is occasional decrease in ability or 
intermittent periods of inability to perform tasks due to signs 
and symptoms."  The GAF score was 58.

A November 2008 letter from a treating psychologist at the local 
Atlanta VAMC essentially reiterates this opinion that, while he 
has been compliant with treatment, the Veteran's symptoms remain 
severe.  This psychologist goes on to reiterate that PTSD is 
often a chronic condition and, as a result, that the Veteran's 
prognosis for a meaningful recovery from his PTSD remains 
guarded.  As of the writing of that November 2008 letter, this 
treating psychologist considered the Veteran disabled and 
unemployable.

In December 2009, the Veteran was hospitalized for a recurrence 
of his polysubstance dependence.  While hospitalized, his 
treating physicians determined he was of low to no risk for 
suicide, despite reports of previous attempts, and that he was 
not homicidal.  They did not specifically evaluate his PTSD, as 
he had checked into the facility with unknown amounts of alcohol 
and crack cocaine in his system.  At no point did he attribute 
his substance abuse relapse to his PTSD.

The Veteran also, as mentioned, has since submitted a supporting 
May 2010 letter from his treating psychiatrist in the Trauma 
Recovery Program previously referred to at the local Atlanta 
VAMC.  This letter states the Veteran has attempted suicide four 
times and has been hospitalized for psychiatric reasons several 
times.  This treating psychiatrist also indicates the Veteran's 
PTSD diagnosis is the result of his significant traumatic combat 
exposure during the Vietnam War.  This treating VA psychiatrist 
goes on to lists the Veteran's several symptoms of intrusive 
thoughts and memories, emotional distress, nightmares, social 
isolation and avoidance, hyper-vigilance, low mood, poor sleep, 
poor concentration, and low energy and appetite.  She concludes 
by stating that, given the chronicity of his symptoms and partial 
response to treatment, the prognosis for a full recovery is poor.

Considering this evidence in total, the Board concludes the 
Veteran has occupational and social impairment with reduced 
reliability and productivity on account of his PTSD and, 
therefore, is entitled to a higher 50 percent rating (at the very 
least).  His PTSD symptoms persist, and prognosis remains poor 
or at best guarded, despite his ongoing treatment and evaluation 
- which, as mentioned, has even included a several-week Trauma 
Recovery Program at the local Atlanta VAMC.  Indeed, both a 
psychologist (Ph.D.) and psychiatrist (M.D.) on staff at that 
VAMC, who each made specific reference to this extended treatment 
program in their November 2008 and March 2010 supporting letters, 
have confirmed he experiences a whole array of PTSD-related 
symptoms of the type and frequency contemplated by a rating at 
this higher level.  Certainly then, resolving all reasonable 
doubt in his favor (see 38 C.F.R. §§ 4.3, 4.7), he is entitled 
this greater rating even accepting that the June 2005 and August 
2008 VA compensation examiners, in comparison, reported observing 
somewhat less severe symptoms on the whole, albeit while at the 
same time both also acknowledging his PTSD continues to have a 
significant impact on his social and occupational functioning.



The Board is not assigning a rating higher than 50 percent 
because it remains unclear to what extent the Veteran's equally-
well documented long history of drug and alcohol abuse is a 
result or by-product of his PTSD.

As for claims of service connection for disability due to drug 
and alcohol abuse filed after October 31, 1990, the law prohibits 
an award of VA compensation for such disability, whether the 
claim is based on a theory of direct or secondary 
service connection.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. §§ 
3.1(m), (n), 3.301, 3.310; VAOPGCPREC 11-96; VAOPGCPREC 2-97; 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

A claimant may be granted service connection for purposes of 
obtaining VA benefits other than compensation if entitlement to 
secondary service connection for drug and alcohol abuse is 
demonstrated pursuant to 38 C.F.R. § 3.310(a) [and (b)]. 
VAOPGCPREC 2-98 (Feb. 10, 1998); VAOPGCPREC 7-99 (June 7, 1999).

The Court in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
overruling Barela v. West, 11 Vet. App. 280 (1998), held that 
Veterans can only recover for an alcohol or drug abuse disability 
secondary to a service-connected disability if they can 
adequately establish that their alcohol or drug abuse disability 
is secondary to or is caused by their primary service-connected 
disorder.  So compensation would only result where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a Veteran's primary service-
connected disability.

During his hearing, the Veteran testified that he has only abused 
drugs and alcohol as a means of self medicating his PTSD, that 
is, as a way of suppressing his ongoing symptoms associated with 
this condition.  And the November 2008 and May 2010 supporting 
statements from his treating psychologist and psychiatrist at the 
VAMC in Atlanta speak to the clear detrimental impact this long 
history of drug and alcohol abuse has had on his social and 
occupational functioning.  In fact, the commenting VA 
psychiatrist indicated in his May 2010 letter that the Veteran 
has been incarcerated all total for about 27 years of his life, 
and that most of this time was related to behavior he did while 
intoxicated or seeking drugs/alcohol.  This commenting VA 
psychiatrist then goes on to explain, however, that since 
the Veteran has been clean and sober, he has not had any legal 
charges and has been actively involved in his church and 
community.  In other portions of this letter, this commenting VA 
psychiatrist discusses the Veteran not beginning to use drugs 
until he was in the military and the profound effect of his 
traumatic experiences during his combat tour in Vietnam that 
eventually led to him developing PTSD.  But this commenting VA 
psychiatrist also indicated the Veteran had a difficult 
childhood, including poverty and physical and emotional abuse.  
And, although he did not have any psychiatric diagnoses or 
significant symptoms of anxiety or depression prior to his 
deployment to the Vietnam War, and therefore his PTSD diagnosis 
is a direct result of that unfortunate experience, this 
commenting VA psychiatrist never expressly indicated to what 
extent the long history of drug and alcohol abuse is a 
manifestation of the PTSD.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (indicating that VA adjudicators must be able to 
distinguish, by competent and credible evidence, the extent of 
symptoms that is due to service-related causes, i.e., service-
connected disability, from that which is not).

Moreover, to the extent this documented history of drug and 
alcohol abuse and resultant lengthy incarceration since service 
have precluded the Veteran from working in a substantially 
gainful job for any significant length of time, as the June 2005 
VA compensation examiner made a point of noting, is equally 
relevant to determining whether he has total occupational 
impairment on account of his PTSD and, therefore, is entitled to 
the highest possible 100 percent schedular rating for this 
condition under the applicable DC 9411 or alternatively to a 
TDIU.  This additional component of his appeal, however, is being 
addressed on remand.


ORDER

A higher 50 percent rating is granted for the PTSD, subject to 
the statutes and regulations governing the payment of VA 
compensation.




REMAND

As a result of this decision, the Veteran now has a higher 50 
percent rating for his PTSD, but still a less than 70 percent 
combined rating when considering that he has 0 percent (i.e., 
noncompensable) ratings for his other service-connected 
disabilities, residuals of a shell fragment wound of his back and 
hearing loss in his left ear.  See 38 C.F.R. § 4.25 (VA's 
combined ratings table).

This less than 70 percent combined rating, in turn, means the 
Veteran is not entitled to a TDIU under 38 C.F.R. § 4.16(a) 
because he does not satisfy this regulation's threshold minimum 
combined rating requirement.  But even in this circumstance there 
remains for consideration his possible entitlement to this 
benefit on an 
extra-schedular basis under the alternative provisions of 
§ 4.16(b), if it is established that he is indeed incapable of 
obtaining and maintaining substantially gainful employment on 
account of the severity of his PTSD.  See, too, § 3.321(b)(1) 
also permitting this extra-schedular consideration when there is 
evidence the Veteran's disability markedly interferes with his 
ability to work, meaning above and beyond that contemplated by 
his schedular rating (now 50 percent).

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  And although the Board may not assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for 
extra-schedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-
schedular rating, the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluation for the service-connected disability in 
question is inadequate. 


Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
See, too, 38 C.F.R. § 4.1 indicating that, generally, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  And see Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (reiterating that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."



In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment."  
And in this context, the Court noted the following standard 
announced by the United States Federal Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a 
total 'basket case' before the courts find 
that there is an inability to engage in 
substantial gainful activity.  The question 
must be looked at in a practical manner, 
and mere theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is to say, 
a Veteran may be considered as unemployable upon termination of 
employment that was provided on account of disability or in which 
special consideration or accommodation was given on account of 
the same.  See 38 C.F.R. § 4.18.

Having said that, however, the Court also has held that the sole 
fact that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating, in and of itself, is 
recognition that the impairment attributable to his service-
connected disability makes it difficult to obtain and keep 
employment.  See again Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The question, instead, is whether he is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  Id.



In a pertinent precedent decision, VA's General Counsel concluded 
that the controlling VA regulations generally provide that 
Veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective versus objective standard.  It was also determined 
that "unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCREC 75-91 (Dec. 
27, 1991).

Here, though, as already alluded to, it is unclear from the 
evidence in the file whether the Veteran's PTSD includes - as an 
attendant symptom, his long history of drug and alcohol abuse.  
If, however, it does, then there are indications in the file that 
his underlying PTSD is totally incapacitating from an 
occupational standpoint.  More to this point, the June 2005 VA 
compensation examiner indicated the Veteran is unemployable, as 
did the VA psychologist who commented about this in the more 
recent November 2008 supporting letter.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, showing the 
Veteran can perform work that would produce sufficient income to 
be other than marginal.  See, too, Ferraro v. Derwinski, 
1 Vet. App. 362, 331-32 (1991).

The Board is therefore referring the TDIU claim (and the claim 
for a rating higher than 50 percent for the PTSD) to VA's Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service or designee for consideration of whether the 
Veteran is entitled to additional disability compensation on an 
extra-schedular basis under the provisions of 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b).  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-
96 (August 16, 1996).



Accordingly, to this extent this case is REMANDED for the 
following additional development and consideration:

1.  Have the Under Secretary for Benefits, 
Director of Compensation and Pension Service, 
or other appropriate designee consider the 
Veteran's TDIU claim (and claim for a rating 
higher than 50 percent for his PTSD) 
alternatively on an extra-schedular basis 
under 38 C.F.R. § 4.16(b) and § 3.321(b)(1).

2.  If, after this special consideration a 
TDIU (or higher PTSD rating) is not granted, 
send the Veteran an SSOC and give him and his 
representative time to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of this case on this 
remaining basis.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


